 Case 5:20-cv-00885-JVS-PD Document 25 Filed 01/07/21 Page 1 of 1 Page ID #:141



 1
 2                                                     JS-6

 3
 4
 5
 6
 7
 8
 9                  UNITED STATES DISTRICT COURT
10                  CENTRAL DISTRICT OF CALIFORNIA
11
12
                                         Case No. EDCV 20-00885-JVS (PD)
13   TROY ALEXANDER SANDERS,

14                     Petitioner,
                                                JUDGMENT
15             v.
16   G. MARSHALL,
17                     Respondent.
18
19
20        Pursuant to the Court’s Order Accepting the Report and
21   Recommendation of United States Magistrate Judge,
22        IT IS ADJUDGED that the Petition is dismissed without prejudice.
23
24   DATED: January 07, 2021
25
26                                    JAMES V. SELNA
                                      UNITED STATES DISTRICT JUDGE
27
28
